DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
	Applicant’s amendment to the Claims have overcome the 112 rejections set forth in the Non-Final Office Action mailed on 05/26/2022.
	The claim amendments filed on 08/16/2022 have been entered.  Claims 1, and 3-21 remain pending in the application, claims 14-21 are currently withdrawn from consideration.
	
	Response to Arguments
Applicant's arguments filed 08/16/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument on page 6, which states that it is not clear from Fig. 1C whether the edges and vertices of the shapes in Estrella are defined by struts and fibers, the examiner respectfully disagrees.  Paragraph 0037 of Estrella states “For another example of a unit cell structure with a different unit cell geometry from unit cell 110 of FIGS. 1a and 1b, see unit cell 160 of FIG. 1c depicting a hexagonal polyhedron, which can be comprise of a plurality of filaments (or struts) 170.”  Paragraph 0031 of Estrella further defines the filaments as fibers or fibrils, therefore, Esrella does define the edges and vertices of the shapes of 1E as struts and fibers.
In response to applicant’s argument on page 6, which states that Estrella is using "spongy" merely to describe the porous nature of the device, the examiner respectfully disagrees.  Paragraph 0045 of Estrella states “the material must be “spongy” enough to allow cellular infiltration throughout the entire construct”.  Estrella specifically references that the material is spongy (i.e. compressible).  Additionally, as addressed below in claim 1 the device of Estrella may be fabricated from the same material as the claimed invention, therefore, the device of Estrella would also be constituted as compressible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-6, and 8-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Estrella et al (US 2021/0369912 A1).

	Regarding claim 1, Estrella discloses a breast implant (Figures 3-4, paragraph 0036, lines 1-9, paragraph 0078) comprising 
a porous lattice (Figures 1-C, paragraph 0037), 
wherein the lattice further comprises connected unit cells (Figure 1C, item 160 “unit cell”), 
and wherein the unit cells are skeletal polyhedrons (Figures 1C and 1E) with the edges and vertices of the skeletal polyhedrons defined by polymeric struts and/or fibers (Figures 1C and 1E, paragraph 0037, lines 14-26, both Figure 1C and Figure 1E represent a skeletal polyhedron), 
and wherein the skeletal polyhedron unit cells are compressible (paragraph 0045, lines 1-12, “spongy”; the definition of compressible is “capable of being compressed”, the definition of compress is “to reduce in size, quantity, or volume as if by squeezing” (Merriam-Webster), a material deemed “spongy” would reduce in size when squeezed, additionally the materials for the polymeric struts or fibers disclosed in paragraph 0037, lines 4-10 of Estrella are the same as disclosed in paragraphs 0092 and 0093 of applicant’s specification; the structure of the device of Estrella possesses the structure of the claimed invention, therefore the prior art meets the limitation “wherein the skeletal polyhedron unit cells are compressible”.  MPEP 2112.01.1 states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
	Regarding claim 3, Estrella discloses wherein the lengths of the struts or fibers are from 3 mm to 8 mm (paragraph 0049, lines 1-7 states that the geometry of the unit cell correlates to the size of the bioprinted filaments; paragraph 0048 states the bioscaffold structure can have a thickness of 0.5 mm to 20 mm, which includes 3-8 mm); 
	Regarding claim 4, Estrella discloses wherein each type of unit cell in the lattice is the same (paragraph 0050, lines 1-3).
	Regarding claim 5, Estrella discloses wherein the struts or fibers have a thickness or diameter from 50 µm to 5 mm (paragraph 0044, lines 7-9).  
	Regarding claim 6, Estrella discloses wherein the porous lattice comprise a plurality of pores (Figures 1A-C, item 130), and the pores of the lattice have a diameter of at least 0.5 mm (paragraph 0044, lines 1-3, 0.5 mm= 500 microns).  
	Regarding claim 8, Estrella discloses wherein the struts and/or fibers have one or more of the following properties: (i) breaking load of 0.1 to 200 N (paragraph 0055); (ii) elongation at break of 22% to 1,000%; and (iii) elastic modulus of 0.05 to 10 48REF. NO. TEPH004US GPa.
	Regarding claim 9, Estrella discloses wherein the lattice is resorbable (paragraph 0032, lines 1-5 “bioresorbable”; paragraph 0047).  	
	Regarding claim 10, Estrella discloses wherein the polymeric struts or fibers are made from a polymer or copolymer comprising one or more of the following monomers: 4-hydroxybutyric acid, 3-hydroxybutyric acid, glycolic acid, lactic acid, 1,4-dioxanone, trimethylene carbonate, 8- caprolactone, succinic acid, adipic acid, 1,4-butanediol, and glycol, or comprise poly-4- hydroxybutyrate or copolymer thereof, or poly(butylene succinate) or copolymer thereof, optionally wherein the polymer or copolymer has been cross-linked (paragraph 0046).  
	Regarding claim 11, Estrella discloses further comprising (i) one or more of the following: autologous fat, fat lipoaspirate, injectable fat, adipose cells, fibroblast cells, stem cells, gels, hydrogels, hyaluronic acid, collagen, antimicrobial, antibiotic, bioactive agent, and diagnostic device (paragraph 0030); (ii) one or more anchors, fasteners or tabs, optionally to fixate the implant; or (iii) one or more openings for insertion of a vascular pedicle, or other tissue mass.  
	Regarding claim 12, Estrella discloses wherein the implant is manufactured by a process selected from one or more of: (i) forming the struts and/or fibers of the unit cells by injection molding a polymeric composition, and assembling the unit cells to form the lattice of the implant, (ii) forming the lattice of the implant by 3D printing the struts and/or fibers of the unit cells (paragraph 0088, however, The manufacturing processes render this claim a product by process claim.  Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.  See MPEP 2113), and (v) forming the lattice of the implant by melt extrusion deposition printing.  
	Regarding claim 13, Estrella discloses wherein the porous lattice has a dome-like shape (Figures 3 and 4 depict a “dome-like” shape).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Estrella et al (US 2021/0369912 A1) in view of Heschel et al (US 2020/0179570 A1).

	Regarding claim 7, Estrella discloses the invention substantially as claimed.
	However, Estrella does not disclose wherein the elastic modulus of the lattice is between 0.01 kPa and 1 MPa such that the implants can recover their shape after being compressed.  
	Heschel teaches a breast implant (see Heschel, paragraph 0005) wherein the elastic modulus of the lattice is between 0.01 kPa and 1 MPa (see Heschel, paragraph 0035) such that the implants can recover their shape after being compressed (see Heschel, paragraph 0025 and 0027).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Estrella by providing wherein the elastic modulus of the lattice is between 0.01 kPa and 1 MPa such that the implants can recover their shape after being compressed as taught by Heschel because stem cell migration and differentiation are critically influenced by the characteristics of stiffness and structure of the microenvironment of the cell (see Heschel, paragraph 0016). Further studies in 3D hydrogels confirmed that a mechanical stiffness having an elastic modulus between approximately 10 and 100 kPa induces osteogenic differentiation of mesenchymal stem cells (MSCs), while lower stiffnesses leads to adipogenic differentiation (see Heschel, paragraph 0017).	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774